UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6441


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALIMAMY BARRIE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:11-cr-00476-TSE-1)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alimamy Barrie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alimamy Barrie appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2018) motion for a sentence reduction and his motion to vacate the restitution

order relating to his conviction for conspiracy to commit wire and mail fraud. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Barrie, No. 1:11-cr-00476-TSE-1 (E.D. Va.

filed Mar. 16, 2020; entered Mar. 17, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2